
	

114 HR 170 IH: Rural Health Care Provider Relief Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 170
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Smith of Nebraska introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To extend the nonenforcement instruction for the Medicare direct supervision requirement for
			 therapeutic hospital outpatient services insofar as it applies to critical
			 access hospitals and rural hospitals, to require a study of the impact on
			 critical access hospitals and rural hospitals of a failure to extend such
			 instruction, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Rural Health Care Provider Relief Act of 2015.
		2.Extension of nonenforcement instruction for the Medicare direct supervision requirement for
			 therapeutic hospital outpatient services for critical access hospitals and
			 rural hospitals; study of impact of failure to extend such instruction
			(a)Extension of therapy supervision nonenforcement instructionThe Secretary of Health and Human Services shall, during the extension period, extend the therapy
			 supervision nonenforcement instruction.
			(b)DefinitionsIn this section:
				(1)Therapy supervision nonenforcement instructionThe term therapy supervision nonenforcement instruction means the enforcement instruction on supervision requirements for outpatient therapeutic services
			 in critical access and small rural hospitals, as extended for calendar
			 year 2013 by the Centers for Medicare & Medicaid Services and through calendar year 2014 by Public Law 113–198 (released as of November 1,
			 2012).
				(2)Critical access hospital; small rural hospitalThe terms critical access hospital and small rural hospital have the meanings given such terms for purposes of the therapy supervision nonenforcement
			 instruction.
				(3)Extension periodThe term extension period means calendar year 2015, and includes a subsequent calendar year unless the report under
			 subsection (c)(2) has been submitted at least 90 days before the end of
			 the previous calendar year.
				(c)Study and report on impact of failure To extend therapy supervision nonenforcement instruction
				(1)StudyThe Secretary of Health and Human Services shall conduct a study on the impact (including the
			 economic impact and the impact upon hospital staffing needs, if any) on
			 critical access hospitals and small rural hospitals of not extending the
			 therapy supervision nonenforcement instruction.
				(2)ReportThe Secretary of Health and Human Services shall submit to Congress a report on the findings of the
			 study conducted under paragraph (1), including recommendations regarding
			 whether the therapy supervision nonenforcement instruction should be
			 extended or made permanent.
				
